DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: In ll. 5, the phrase “the plate against the two bone portions” should be re-written as --the bone plate against the first and second bone portions--. Appropriate correction is required.
Claim 2 is objected to because of the following informalities: In ll. 3, the phrase “the wedge and bone plate” should be re-written as --the wedge and the bone plate--. Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the adjusting step" in ll. 1. There is insufficient antecedent basis for this limitation in the claim.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paik (US 2017/0035479) in view of Amato et al. (US 2010/0004691), herein referred to as Amato.
Regarding claim 1, Paik discloses a surgical method comprising a wedge (400) movably connected (via element 300) to a bone plate (130) (¶84 and figure 4) and moving the wedge (400) with respect to the bone plate (130) (¶84 and figure 4).
Yet, Paik lacks a detailed description on the step of engaging an insertion instrument connected to a bone plate. 
However, Amato teaches the step of engaging an insertion instrument (200) connected to a bone plate (100) (figure 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Paik’s method with the step of engaging an insertion instrument connected to a bone plate as taught by Amato, since such an instrument would allow the surgeon to hold the assembly and place it into a surgical site.
Thus, the modified Paik’s method has engaging the insertion instrument (200 of Amato) (has been interpreted as indirect engagement) with the wedge (400 of Paik) movably connected to the bone plate (130 of Paik), manipulating the insertion instrument (200 of Amato) (via surgeon) to place the wedge (400 of Paik) between first and second bone portions (elements 2a and 2b of Paik) and the bone plate (130 of Paik) against the first and second bone portions (elements 2a and 2b of Paik) (figure 3 of Paik).
Regarding claim 5, the modified Paik’s method has wherein the adjusting step occurs prior to the engaging step (considered as when the surgeon selects a size of element 400, ¶88, figure 10 of Paik).

Allowable Subject Matter
Claims 2-4, 6, and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450. The examiner can normally be reached Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SI MING KU/Primary Examiner, Art Unit 3775